Citation Nr: 0110429	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  99-25 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to December 7, 1998, 
for the award of a 100 percent evaluation for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Andrew W. Green, Attorney at 
Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1976.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 decision by the 
RO.


REMAND

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
"shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991).  
See 38 C.F.R. § 3.400(o)(1) (2000) (to the same effect).  An 
exception to this rule applies under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred during the one-year period preceding 
the date of receipt of the claim for increased compensation.  
In that situation, the law provides that the effective date 
"shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2) (West 1991).  See 38 C.F.R. § 3.400(o)(2) 
(2000); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 
12-98 (Sept. 23, 1998).

In the present case, it does not appear that all of the 
evidence pertinent to the veteran's appeal has been obtained 
for review.  Records of his treatment at the VA Medical 
Center (VAMC) in Altoona, Pennsylvania, have not been 
obtained since early 1996.  In addition, although he 
indicated in a December 1998 submission that he was receiving 
disability benefits from the Social Security Administration 
(SSA), the medical records underlying the SSA award are not 
in the file.  Because this evidence may demonstrate that a 
factually ascertainable increase in his disability occurred 
prior to December 7, 1998, it should be obtained and 
considered.  See, e.g., Servello v. Derwinski, 3 Vet. 
App. 196, 200 (1992) (although increased rating 

was based upon evidence submitted subsequent to application 
for increased rating, VA erred in not considering evidence 
regarding status of condition during one-year period prior to 
application).  A remand is therefore required.  38 C.F.R. 
§ 19.9 (2000).

A remand is also required so that the RO can consider and 
apply the provisions of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This new 
law, which was signed by the President on November 9, 2000, 
applies to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  Inasmuch as 
the RO has not yet considered the veteran's claim in the 
context of the new law, and because the veteran has not had 
an opportunity to prosecute his claim in that context, a 
remand is required in order to avoid the possibility of 
prejudice.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include making efforts to obtain 

copies of any records of relevant 
treatment the veteran may have received 
at the Altoona VAMC since the time that 
such records were last procured.  
Development should also include making 
efforts to obtain the medical records 
underlying the veteran's award of SSA 
disability benefits.

2.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
claim here in question.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his attorney have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.
 
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).

